Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Aaron Rabinowitz on November 4, 2021.

The application has been amended as follows: 

1.	A method of removing urea from an initial aqueous solution of urea, the method comprising subjecting the aqueous solution of urea to a MXene composition, at ambient or near ambient temperatures and under conditions, so that the urea is reduced from an initial concentration in the initial solution to a final concentration in a final solution, wherein the initial concentration of urea in the initial aqueous solution is in a range of from 10 mmol/L to 1000 mmol/L, or is initially in a concentration range from 15 to 40 mg/dL, and the final concentration is at least 10%, 20%, 30%, 40%, 50%, 60%, 70%, 80%, or 90% less than the initial concentration, and 
wherein the aqueous solution is or comprises blood or a blood product and the ambient or near ambient temperatures and conditions used do not compromise the utility of the blood or blood product for later use by a human patient.

a substantially two-dimensional array of crystal cells,
each crystal cell having an empirical formula of M'2M"nXn+i, such that each X is positioned within an octahedral array of M' and M", and where M"n are present as individual two-dimensional array of atoms intercalated 
wherein M' and M" are different Group IIIB, IVB, VB, or VIB metals 
wherein each X is C, N, or a combination thereof; and
n = 1 or 2.
14. 	The method of claim 1, wherein the aqueous solution further comprises one or more of erythrocytes 
16. 	Cancelled.
18. 	The method of claim 1, wherein the final aqueous solution of urea is contacted with previously unexposed 
19. 	The method of claim 1, final aqueous solution of urea is contacted with previously unexposed 
20. 	The method of claim 1, wherein the urea is undetectable in the final solution by 1H NMR
21-23.	(Canceled)
Reasons for Allowance
Claims 1-15 and 17-20 allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Barsoum et al., US 2016/0336088 (Barsoum, IDS), while teaching a method of transferring urea from an aqueous solution to a MXene composition (Claims 1-13) where said aqueous solutions are not disclosed as including biological solutions, fails to anticipate or render obvious the novel aspect of applicant’s invention, namely the use of an MXene composition as recited in claim 1 for the purposes of removing urea from blood or a blood product.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370. The examiner can normally be reached 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DIRK R. BASS
Primary Examiner
Art Unit 1779



/DIRK R BASS/Primary Examiner, Art Unit 1779